Citation Nr: 1638533	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-11 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for asbestosis.

2.  Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1968 to June 1970.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which confirmed and continued the denial of service connection for asbestosis.

The Board notes that in a September 2013 Statement of the Case (SOC), the RO reopened and then denied the Veteran's claim for service connection for asbestosis.  The Board points out that regardless of what the RO or AMC has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In July 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.



FINDINGS OF FACT

1.  In an unappealed April 2007 rating decision, the RO confirmed and continued the denial of service connection for asbestosis. 

2.  Evidence received since the April 2007 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for asbestosis.

3.  The Veteran has a current diagnosis of asbestosis, which is as likely as not related to asbestos exposure during service.


CONCLUSIONS OF LAW

1.  The April 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.113 (2015).

2.  New and material evidence has been received since the April 2007 denial, and the claim of entitlement to service connection for asbestosis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).

3.  Resolving doubt in favor of the Veteran, the criteria for service connection for asbestosis due to in-service exposure to asbestos has been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA"s duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Given the favorable disposition of the claims to reopen and grant the claim for service connection for asbestosis, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.


I.  New and Material Evidence

The Veteran filed a claim for service connection for an asbestosis disability which was denied in a March 2006 rating decision on the basis that the Veteran's asbestosis disability was not related to his service.  

In December 2006, the Veteran submitted additional evidence in support of his claim.  In an April 2007 rating decision, the RO confirmed and continued the denial of service connection for asbestosis again on the basis that the Veteran's asbestosis disability was not related to his service.  The Veteran was notified of this decision but did not appeal.

As the Veteran did not appeal the April 2007 rating decision, that decision is now final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran sought to reopen his claim for service connection for an asbestosis disability in July 2010. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's April 2007 rating decision which denied service connection for an asbestosis disability on the basis that the Veteran's asbestosis disability was not related to his service. 

Evidence received since the April 2007 rating decision includes a June 2010 correspondence from a private physician in which he opined that he believed that the Veteran had asbestosis that was at least as likely as not caused by his asbestos exposure in the Navy even if he had further post-service occupational exposure to asbestos.
	
The Board finds that the above-described evidence provides a basis for reopening the claim for asbestosis disability.  Indeed, this evidence is "new" in that it was not before agency adjudicators at the time of the April 2007 denial of service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it pertains to the previously unestablished element of a link between current asbestosis disability and service, and raises a reasonable possibility of substantiating the claim.  

As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for asbestosis have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


II.  Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual provides information concerning claims for service connection for disabilities resulting asbestos exposure. 

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  VBA Manual M21-1, IV.ii.2.C.2.a.  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation. 

Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  VBA Manual M21-1, IV.ii.2.C.2.f. 

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  VBA Manual M21-1, IV.ii.2.C.2.b. 

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  VBA Manual M21-1, IV.ii.2.C.2.h. 


Factual Background and Analysis

The Veteran's service treatment records are negative for treatments of complaints of asbestosis or a respiratory disability.

A July1996 correspondence from a private physician noted that the Veteran's chest x-rays demonstrated changes which were consistent with asbestosis.

A July 2005 correspondence from a private physician noted that the Veteran's chest x-rays demonstrated asbestosis.  The physician noted a history of asbestos exposure as the Veteran was in the Navy where he worked as a welder which involved contact with fire blankets and asbestos-containing gloves.  Post-service, he worked from 1971 to 1978 around insulators and had direct contact with fire blankets.  The Veteran also smoked cigarettes for 20 years but quit smoking in 1996.

The Veteran underwent a VA respiratory examination in February 2006.  On examination, there was no evidence of restrictive lung disease.  The diagnosis was asbestos exposure, complex, not found on this examination.  The examiner noted that the Veteran worked in places where asbestos was present following his service.  The examiner opined that it would require unwarranted speculation to be able to differentiate between exposure of asbestos in service versus exposure of asbestos out of service.  As a result, the examiner could not make a determination as to whether the Veteran's asbestos exposure complex was due to his asbestos exposure in service or his asbestos exposure out of service.

In a June 2010 correspondence, the private physician noted that the Veteran was a ship fitter in the Navy which involved lots of welding on 2 ammunition ships.  As a result, he used lots of asbestos fire cloth for protection during service.  The welding rods he used also contained asbestos and he also wore asbestos-containing gloves.  Post-service, from 1971 to 1978, he worked for a construction company where he worked around insulators and had direct contact with fire blankets.  From 1978 to 2006, he worked maintenance and as a welder for Duke Power where he again was exposed to asbestos.  He had a 20 year smoking history but quit smoking in 1996.  The physician opined that it was at least as likely as not that the Veteran's exposure in the Navy was sufficient to cause asbestosis even if he had not experienced further post-service occupational asbestos exposure.  

In a July 2016 correspondence, the private physician again noted that the Veteran had asbestosis based on his history of asbestos exposure.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for an asbestosis disability is warranted. 

Initially, the Board notes that there is a current diagnosis of asbestosis, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Therefore, the question to be decided in the present appeal is whether the current asbestosis is associated with the Veteran's active duty.  In this regard, the Board acknowledges that service treatment records are negative for complaints of, treatment for, or findings of asbestosis.  However, when considering the circumstances of the Veteran's service as a welder aboard the U.S.S. Shasta and the U.S.S. Suribachi, the Board finds that the Veteran had in-service asbestos exposure.

The Board notes that the in a June 2010 correspondence, a private physician opined that it was at least as likely as not that the Veteran's exposure in the Navy was sufficient to cause asbestosis even if he had not experienced further post-service occupational asbestos exposure.  In forming this opinion, the private physician noted both the Veteran's asbestos exposure in-service and after his service as he provided an extensive rationale for this opinion.

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Board must assess the credibility and weight to be attached to medical opinions.  Provided these opinions include adequate statements of reasons or bases, the Board may favor one opinion over another.  Wray v. Brown, 7 Vet. App. 488 (1995 

The Board notes that the February 2006 VA examiner opined that it would require unwarranted speculation to be able to differentiate between exposure of asbestos in service versus exposure of asbestos out of service and as a result, he could not make a determination as to whether the Veteran's asbestos exposure complex was due to his asbestos exposure in service or his asbestos exposure out of service.  However, the Board acknowledges that the Court has held that generally, where an examiner is unable to give an opinion without resorting to mere speculation, and does not provide a rationale to support the conclusion, there is no opinion offered.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Thus, because the February 2006 examiner did not provide a sufficient rationale for the opinion, the Board affords it little probative value.

Additionally, there is no competent contrary medical evidence of record that indicates that the Veteran's current asbestosis was not incurred in service.  Therefore, the June 2010 positive nexus opinion provides the only competent medical opinion as to the relationship between the Veteran's current asbestosis disability and his service.  As a result, the Board finds that service connection for an asbestosis disability is warranted.

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.

In sum, for the reasons and bases discussed above, the Board has resolved reasonable doubt in favor of the Veteran, and service connection for asbestosis is granted.  See 38 U.S.C.A. § 5107(b).



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for asbestosis is reopened.

Entitlement to service connection for asbestosis is granted.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


